ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Phoenix Management, Inc.                    )      ASBCA No. 59273
                                            )
Under Contract No. FA6648-12-C-0019         )

APPEARANCES FOR THE APPELLANT:                     Johnathan M. Bailey, Esq.
                                                   Kristin E. Zachman, Esq.
                                                    Baiiey & Bailey, P.C.
                                                    San Antonio, TX

APPEARANCES FOR THE GOVERNMENT:                   Jeffrey P. Hildebrant, Esq.
                                                   Air Force Deputy Chief Trial Attorney
                                                  Lt Col Damund E. Williams, USAF
                                                  Lori R. Shapiro, Esq.
                                                   Trial Attorneys

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 26 April 2018



                                                \Jk~~
                                                HEIDI~ STERHOUT
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59273, Appeal of Phoenix Management,
Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals